Citation Nr: 1339479	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  13-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for an innocently-acquired psychiatric disorder, including bipolar disorder.

2.  Entitlement to service connection for this innocently-acquired psychiatric disorder, including bipolar disorder.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from June 1991 to June 1995.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In the decision below the Board is reopening this claim because there is the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  In November 1999, the RO denied the Veteran's original claim of entitlement to service connection for an innocently-acquired psychiatric disorder; he did not appeal.

2.  He since has submitted additional evidence, however, which relates to an unestablished fact necessary to substantiate this previously-denied claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen this claim of entitlement to service connection for an innocently-acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2013), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  The implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2013).

Given the favorable disposition of the request to reopen this claim for service connection for an acquired psychiatric disorder, the Board need not discuss whether there has been compliance with these duty-to-notify-and-assist obligations, including as concerning whether the Veteran was appropriately notified of the precise reasons this claim was previously denied so he would have opportunity to respond with evidence overcoming these prior failings.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  His claim is being reopened, regardless.

Moreover, once this claim is further developed on remand there will be better opportunity for determining whether the remaining VCAA notice and assistance requirements have been met.


Legal Criteria and Analysis

In an earlier November 1999 rating decision the RO initially considered and denied this claim of entitlement to service connection for an acquired psychiatric disorder because, at least at that time, there was no evidence indicating the Veteran had had this disorder during his service or during the first post-service year, so within the permissible presumptive period if a chronic disease.  He did not in response file a timely Notice of Disagreement (NOD) with that decision, to initiate an appeal of it, and hence it became final and binding based on the evidence then of record.  See U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

He is now trying to reopen this claim.  When a petition to reopen a claim is later presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of determining whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also Evans v. Brown, 9 Vet. App. 273, 283 (1996).  But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

Since the denial of his claim in November 1999, statements from the Veteran's sister and his ex-wife were received in June 2011.  Both statements indicate they noticed a change in him while he was still in service.  His ex-wife in particular, who had been dating him while they served together, gave an account as to how his behavior had changed.  This evidence is new and material because it indicates he may have started having symptoms during his service, or as a result of his service, which relates to an unsubstantiated fact and thus is sufficient to reopen the claim.


ORDER

Because there is new and material evidence, the petition to reopen the claim for service connection for an innocently-acquired psychiatric disorder, including bipolar disorder, is granted; to this extent, and this extent only, this appeal is granted.


REMAND

A VA compensation examination and medical opinion are needed to assist in determining whether there is a relationship or correlation ("nexus") between the Veteran's military service and his diagnosed psychiatric disorder.

As well, records of any other relevant evaluation or treatment he has received should be obtained and considered.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to provide the names and addresses of all VA and non-VA health care providers who have evaluated or treated him for his psychiatric disorder, whatever the diagnosis.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or electronic ("Virtual VA") portion of it.

2.  Next schedule a VA compensation examination for a medical nexus opinion concerning the etiology of his psychiatric disorder.  The claims file and a copy of this remand must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be performed and all findings provided in detail.

* Based on the examination and review of the claims file, the examiner is to offer an opinion as to the likelihood (very likely, as likely as not, or unlikely) the Veteran's diagnosed psychiatric disorder incepted during his service from June 1991 to June 1995, or, if a psychosis, manifested to a compensable degree of at least 10-percent disabling during the first post-service year, so by June 1996, or is otherwise related or attributable to any disease, injury, or event during his service.

* 
In rendering this opinion on etiology, the examiner must take into consideration and discuss the June 2011 lay statements from the Veteran's ex-wife and sister as well as all records of his pertinent evaluation or treatment since service.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing specific evidence in the file supporting conclusions.

3.  Review the report of the examination to ensure it is responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his attorney a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


